OFFICE   OF   THE   ATTORNEY     GENERAL       OF   TEXAS
                                         AUSTIN




        .~.
     Bxiorable Lee Preqnell
     County Attorney
     Upshur county
a.   Gilttier,
             Texas
     Dear Sir:

                                                              r the Amqd
                                                             e United States
                                                             8_.-rpr sexvice .I
                                                             1eatiue.serv-
                                                                    ccntlnue

                                                                hfs OfiiCO?
                                                   inion of this department
     on the questlo e
                                                  ~+rirr   18 inafet3a   et0   the
                                                , and that his deputies will
l
                                     nloa thit, uader such circumstanwte,
                                     ounty boi~w coqellsated on a salary
                                     to the Army of the United Statee will
                                     ntlnuing to draw his salary as sherlir.
                                      the prh-iolplesset out in our Cpitiotr

               If the absslff beaomes an officer in the United
     States Army (tbs wRawlar Arsy"), as d.lstingulsb!d frcffi
                                                             the
     National Guard ax@ the various maeme o&r&%, then, und6r,
     Artihls 16, Seotion 12 of the .$oosti$utionof Texas, te ~~11
     lose hlu right to bold the oitlce of ohariff. 6ea our Opln-
     ion Ros. O-4343 and O-4591.
_       I         :                         (”

    ,       ’

                              .


                                  ‘h.




                                                 .   .
                                                                         /
                                                                        1
                                                                       i
                           Slnoo your letter hdloatee thet you hatiscopies
                or the oplnlcns referred to above, we do not 8nOlOae them;
                awever, if copies of then ati af38md. w3 will be glad to
                furnish thea.
                      .i.‘.




                ?mA:db -
                ~au:fo.
                (8) -im                 :




                                                                             :